Citation Nr: 1755516	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1991 to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran filed a timely notice of disagreement with the ratings assigned for his service-connected right knee disabilities in the April 2010 rating decision.  The Veteran was issued a statement of the case addressing those issues in January 2014.  However, in his January 2014 substantive appeal, the Veteran specifically limited his appeal to the issue of entitlement to service connection for a back disability.  Therefore, the Board has limited its consideration accordingly.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript has been associated with the claims file.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In October 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported injuring his back while in active service.  The examiner diagnosed chronic lumbar strain and degenerative changes.  The examiner opined that the Veteran's back disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran's current back disability was not the same continuous disability that occurred in service.  The examiner further noted that there was limited documentation of back problems after the Veteran's separation from service in 1994.  

The Board finds that the October 2012 VA medical opinion is incomplete.  In this regard, the examiner specifically noted that there was not sufficient documentation of back problems following the Veteran's separation from active service.  However, the examiner did not consider the Veteran's lay statements regarding his continuity of symptoms.  Additionally, the examiner noted that the current disability was not the same as the one diagnosed in service.  However, the examiner did not provide a sufficient rationale for that conclusion.  As the opinion is incomplete, it is inadequate to serve as the basis of a denial of entitlement to service connection.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present back disability.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present back disability is etiologically related to the Veteran's active service.  In forming the opinion, the examiner must specifically address the Veteran's lay statements regarding the onset and continuity of his low back symptoms.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present back disability was caused or chronically worsened by a service-connected disability, to specifically include any altered gait/body mechanics caused by the Veteran's service-connected right knee disability.  

The rationale for all opinions expressed must be provided. 

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development found to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the issue is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

